Citation Nr: 1759205	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling from April 11, 2006, and as 70 percent disabling from September 11, 2009.

2.  Entitlement to an effective date prior to June 20, 2011 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) from June 2008 and January 2012 rating decisions by multiple Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction of this case currently rests with the RO in Detroit, Michigan.

Historically, a September 2016 Board decision denied entitlement to an initial rating in excess of 30 percent for PTSD; awarded a 70 percent rating for PTSD, effective September 11, 2009; and remanded the Veteran's TDIU claim for additional development.  In June 2017, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's PTSD determinations and remanded the matter for further development.  Subsequently in July 2017, the Board remanded the Veteran's PTSD and TDIU claims, as set forth in greater detail below.  

The Veteran first testified as to these matters during a travel board hearing in August 2009, before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  However, the Veteran was provided with additional opportunity to testify as to these claims during a videoconference hearing in March 2017 before the undersigned VLJ.  Transcripts of both proceedings have been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

In this regard, the Board notes that these matters were most recently remanded in July 2017.  At that time, the Board observed that a Supplemental Statement of the Case (SSOC) had not been issued following the addition of certain evidence to the record.  The Veteran had not waived such consideration, and the automatic waiver provisions of 38 U.S.C. § 7105(e) did not extend to the VA-generated evidence.  Thus, a remand was ordered at that time such that the requisite SSOC could be provided.

For unknown reasons, the RO has failed to provide the requisite SSOC to the Veteran following the July 2017 remand.  Regrettably, an additional remand is now needed such that this SSOC may be provided.  See also Stegall v. West, 11 Vet. App. 268 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




